Citation Nr: 1004524	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-28 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis.  


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to February 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO). 


FINDINGS OF FACT

1.  No evidence indicates that the Veteran is currently 
suffering from hepatitis.

2.  No evidence indicates that the Veteran suffered from 
hepatitis while on active duty service.   


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, 
in fact, chronic; continuity is also required where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers 
from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a 
nexus between the present disability and the disability 
claimed in service.  Hickson v. West, 12 Vet. App 247, 253 
(1999) (citing 38 C.F.R. § 3.303(a)); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

First, the Board notes that no evidence in the Veteran's 
claims file indicates that he currently suffers from any 
form of hepatitis.  The only evidence showing that the 
Veteran suffered from hepatitis comes in the form of a 
February 1975 note from the Veteran's doctor, indicating he 
treated the Veteran for hepatitis beginning in January 1975.  
No more recent information has been associated with the 
claims file.  Indeed, even the Veteran himself has not 
stated that he is currently suffering from hepatitis.  

Second, there is no indication that the Veteran suffered 
from hepatitis during his active service.  The only evidence 
of active service is for the period from October 1972 to 
February 1973, after which the Veteran apparently had a 
reserve obligation with the Massachusetts Army National 
Guard until September 1978.  No period of active service or 
active duty for training after February 1973 is shown.  
However, in April 1975, the Veteran was disqualified from 
service with the National Guard because of his treatment for 
hepatitis, which fact was established by the February 1975 
note to that effect mentioned above.  There is no subsequent 
record identified as establishing any current hepatitis or 
residual of hepatitis.  

As there is no competent evidence indicating that the 
Veteran currently suffers from hepatitis, and no showing 
that such a disease had its onset in active service, the 
Board concludes that hepatitis was not incurred active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2007 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims 
file the Veteran's service treatment records.  The RO also 
sought to obtain the private records from 1975/1976 which 
the Veteran apprised VA, but were advised from the hospital 
source there were no records.  

A VA compensation and pension examination is not required in 
this case.  The Board may order an examination when the 
record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that 
there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to 
have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, there is no competent 
indication that the Veteran currently suffers from 
hepatitis, or that any disease from which he suffers is 
related to service.  Without such a current disability or a 
nexus, the Board may consider the medical records already in 
the file without requiring a VA examination.

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for hepatitis is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


